Citation Nr: 1024744	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-25 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania.


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from October 1983 to 
June 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Veteran was scheduled for a BVA Travel Board Hearing for 
December 11, 2007 at the VA Regional Office in Philadelphia, 
Pennsylvania.  The Veteran was notified of, but failed to appear 
for, the scheduled hearing without providing good cause for such 
failure to appear.  His request for a hearing is therefore 
considered withdrawn.  38 C.F.R. § 20.702(d) (2009).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD based on an 
independently verified in-service stressor.

2.  A chronic psychiatric disorder is not shown to have been 
present in service or to be otherwise related to service.


CONCLUSION OF LAW

A chronic psychiatric disorder, to include posttraumatic stress 
disorder, was not incurred in or aggravated by active service, 
and a psychosis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
September 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence was to be provided by the claimant and what part 
VA would attempt to obtain.  The Veteran was provided with notice 
of how disability ratings and effective dates are determined in 
April 2007.  The claim was readjudicated in a May 2010 
supplemental statement of the case.  Thus, any timing error was 
cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In September 2004, the Veteran provided an authorization form for 
VA to obtain the records of primary physician Dr. C.M and in 
October and December 2004, the RO requested records from this 
physician.  The RO received no response from Dr. C.M.  In 
December 2004, the RO informed the Veteran that it had not 
received records from Dr. C.M. and notified the Veteran that is 
was ultimately his responsibility to ensure that VA receive the 
records of a private physician.  See 38 C.F.R. § 3.159 (c)(1).  
In his July 2005 substantive appeal the Veteran stated that Dr. 
C.M's treatment records had been sent to the RO.  Such records 
are, however, not within the claims file and do not appear to 
have been sent to the RO despite multiple additional requests for 
further records.  VA has clearly made reasonable efforts to help 
the Veteran obtain the evidence necessary to substantiate his 
claim, thus the Board finds that the duty to assist has been 
fulfilled.  38 C.F.R. § 3.159(c)(1); see Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is 
not always a one-way street").  

In January 2008, the Board remanded the issue on appeal.  In its 
remand, the Board noted the Veteran's assertions that he had PTSD 
secondary to the death of his "friend" Sergeant Ortiz, who was 
killed in a helicopter crash.  The Board noted that while a 
Desert Storm Casualty Report showed that Army Staff Sergeant 
Patbouvier (Bobby) Ortiz was killed in action during an attempted 
helicopter rescue of a downed F-16 pilot, such information was 
insufficient to verify the Veteran's claimed stressor standing 
alone.  The Board therefore remanded the issue so that further 
information might be gathered from the Veteran in order to verify 
the claimed stressor.  Once such details had been obtained, the 
remand stated that the RO should provide the Veteran with an 
additional VA examination.  

In accordance with the remand instructions, in March 2008 and May 
2009 correspondence, the RO contacted the Veteran requesting 
further details of his claimed in-service stressor.  The Veteran 
failed to respond to these requests.  Nonetheless, in March 2010, 
the RO researched the available 1990-1991 unit records through 
the Defense Personnel Records Information Retrieval System 
(DPRIS) and found that Staff Sergeant Patbouvier Ortiz was killed 
in February 1991.  DPRIS further reported that the Veteran and 
Sergeant Ortiz belonged to  different battalions.  

The RO did not, as requested in the remand, provide the Veteran 
with an additional VA examination.  Still, the Board finds that 
the RO substantially complied with the January 2008 remand.  
While a remand confers on the claimant, as a matter of law, the 
right to compliance with the remand orders, Stegall v. West, 11 
Vet. App. 268 (1998), the Stegall doctrine does not require 
"full" compliance or even "strict" compliance with the remand 
directive.  It only requires "substantial compliance."  The 
United States Court of Appeals for Veterans Claims (Court) has 
routinely affirmed Board decisions where it provides an 
explanation for any deviation in its remand instructions.  See, 
e.g., D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

In this case, while the RO did not provide the Veteran with an 
additional VA examination, the January 2008 remand instructions 
essentially indicated that an examination should be provided once 
the Veteran's stressor had been verified.  See paragraph 3(b).  
In this case, the validity of the Veteran's claim of entitlement 
to service connection for PTSD turns on verifying his claimed 
stressor.  As verification of the claimed stressor has not been 
made a new examination would be superfluous and there is no duty 
to assist the Veteran in this fashion.

Analysis-PTSD
The Veteran contends that he has PTSD related to military 
service.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).
Establishing entitlement to service connection for posttraumatic 
stress disorder requires: (1) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125; (2) credible supporting 
evidence that the claimed in service stressor occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  
The American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV) reports that 
posttraumatic stress disorder requires in part that the person 
has been exposed to a traumatic event in which "1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others [and] 2) the 
person's response involved intense fear, helplessness or 
horror."  
Where a claimed stressor is not related to combat, the Veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Further, credible supporting evidence of 
the actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).
The Veteran, who served as a cook while on active duty, has 
stated and his personnel records confirm that he did not 
participate in combat.  See VA Examination, November 2004; see 
also Service Treatment Records.  In contrast, Sergeant Ortiz was 
a pathfinder, paratrooper and machine gunner and he died in 
combat.  Thus, to establish service connection in this case, the 
evidence must show that the Veteran experienced, witnessed or was 
confronted with a stressor and that evidence must include 
verification outside of the Veteran's claims and after-the-fact 
medical nexus evidence.  38 C.F.R. § 4.125; Dizoglio, 9 Vet. App. 
at 166; Moreau, 9 Vet. App. at 396.
The evidence preponderates against finding any evidence 
independently verifying the Veteran's claimed stressor.  In his 
June 2004 application for compensation and pension, the Veteran 
stated that he had friends die in the Persian Gulf War.  
Additionally, during his November 2004 VA examination, the 
Veteran stated that his buddy, Sergeant Ortiz, died in a 
helicopter crash.  Further, the Veteran's private physicians, Dr. 
D.K. and Dr. R.P., diagnosed PTSD.  As stated above, however, the 
Veteran's lay statements and the assertions made by his private 
physicians are insufficient to verify the claimed stressor.  Id.  
As mentioned previously, despite the RO's multiple requests, the 
Veteran has not provided any further information regarding his 
proximity to the helicopter crash in question or his relationship 
with Sergeant Ortiz.  A veteran under 38 C.F.R. § 4.125 must 
experience, witness or be confronted with an event for that event 
to be considered a stressor consistent with a diagnosis of PTSD.  
Id.  Here, while the evidence demonstrates that an incident 
involving the downing of a helicopter and the death of Staff 
Sergeant Ortiz occurred, the evidence demonstrates that the 
Veteran was not in any way involved with the traumatic event.
As the Veteran's involvement with his claimed stressor has not 
been confirmed, the criteria for a diagnosis of posttraumatic 
stress disorder have not been met.  38 C.F.R. § 4.125.  The 
Veteran's claim of entitlement to service connection for 
posttraumatic stress disorder is therefore denied.  
Other Psychiatric Disorders
In Clemons v. Shinseki, the Court noted that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, as the Veteran 
has been diagnosed with a bipolar disorder and as a claim for 
service connection for bipolar disorder has not been finalized 
previously, the Board construes the Veteran's claim broadly to 
include a claim for service connection for a bipolar disorder.  
Id.  The Board will not include depressive disorder in its 
analysis, however, as the Veteran was previously denied 
entitlement to service connection for that disorder in a January 
2005 rating decision and he failed to appeal that decision.  See 
38 C.F.R. §§  20.101, 20.200.  
The requirements to grant service connection as set forth earlier 
in this decision are incorporated here by reference.  In 
addition, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
active duty, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, private treatment records from doctors D.K. and R.P 
note diagnoses of a bipolar disorder with psychotic features.  
See Treatment Records, September 2004.  A November 2004 VA 
compensation examination report includes a diagnosis of a 
depressive disorder but that report did not link that disorder to 
service.  Rather, it was opined that the disorder may be due to 
his nonservice connected diabetes mellitus.  Consequently, the 
Board finds that the preponderance of the evidence is against 
finding that an acquired psychiatric disorder was incurred in or 
aggravated by service, and there is no evidence that a psychosis 
was compensably disabling within a year of the appellant's 
separation from active duty.  The appellant's service treatment 
records are silent as to any treatment for or diagnosis of any 
psychiatric disorder.  In fact, the first treatment notes which 
mention a psychiatric disorder of any kind are dated in August 
2004, over ten years after the Veteran's service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.)  
Further, there is no evidence of a continuity of any psychiatric 
symptomatology between the Veteran's discharge and August 2004.  
38 C.F.R. § 3.303(b).  For the reasons above, the evidence 
preponderates against finding that an acquired psychiatric 
disorder was incurred or aggravated by service, or that a 
compensably disabling psychosis was present within a year of the 
appellant's separation from active duty.  

The claim is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


